Citation Nr: 1807785	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-08 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability to include a cervical spine degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to July 1987.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 and May 2014, the Board remanded this matter for further development, chiefly to ensure that the Veteran was afforded a hearing.  Following the May 2014 remand, the record indicates that the Veteran withdrew his request for a hearing and by way of a June 2017 request for expedited processing waiver, indicated that he had no additional evidence to submit to the Board. 

In February 2016, the Board explained that the issues before the Board were not issues of new and material, but rather service connection claims because the Veteran had submitted evidence within one year of a July 2010 rating decision. 

In August 2017, the Board remanded the claim for further development because the previous VA examination failed to adequately consider the Veteran's lay statements regarding continuity of symptomatology.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Upon review of the record, the Board notes that the VA examination provided to the Veteran is inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, a remand is necessary for further evidentiary development to include a new examination, collection of outstanding VA treatment records, Social Security Administration (SSA) records, and service treatment records.

VA Examination Partially Inadequate

The VA examiner's opinion in October 2017 is, in part, inadequate.  While the August 2017 remand directed the examiner to address the relationship between the Veteran's cervical spine disability and his service-connected low back disability, the examiner noted that the Veteran's cervical spine disability was distinct from his service-connected lumbar spine disability because injuries that involve the entire spine are typically compression injuries like falls or dives.  However, the Board notes that the Veteran's low back disability was service connected because of a fall down a flight of stairs, and the examiner does not explain how he differentiated one type of fall from another.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). (An opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions,")

The Board upon review of the claims file has also identified additional areas of development which must be completed before adjudication can proceed.  

Outstanding SSA Records

The Veteran in an August 2015 VA treatment record reported that he was actively attempting to procure SSA benefits.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.


Outstanding VA Treatment Records

The claim file contains evidence that the Veteran attempted to obtain VA treatment in September 2007 from the VA Medical Center (VAMC) in New Orleans which was obtained by VA in October 2009.  In this notation, the Veteran was determined to be ineligible for VA care.  The next batch of VA treatment records are mental health records from July 2012 to January 2014 from Texas Valley Coastal VAMC.  These records are limited to mental health records as a March 2015 VA problem list includes reference to a July 11, 2012 diagnosis for low back pain which was not contained in the July 2012 to January 2014 batch of mental health records.  Following January 2014 treatment note, the next batch of VA treatment records begin more than a year later in June 2015.  Additionally, for the sake of completeness, the Board notes that there is a two month gap between records from April 2017 to June 2017.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Outstanding Service Treatment Records

In the Board's prior February 2016 remand, the AOJ was instructed to take appropriate measures to obtain outstanding service treatment records including those surrounding the Veteran's separation from service.  While the AOJ undertook some measure to obtain this evidence including contacting the Defense Personnel Records Information Retrieval System (DPRIS), the AOJ did not prepare a memorandum of unavailability following the procedures outlined in 38 C.F.R. § 3.159(e).  Additionally, the Board notes that there was no attempt was to contact the Veteran's Army National Guard station to retrieve any records which might be contained there, and as the claim is being remanded, the Board reasons that such an attempt should be made.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Texas Valley Coastal VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from September 2007 to June 2015, April 2017 to June 2017, and from August 2017 to present should be collected.  Additionally, any VA treatment records from the New Orleans VAMC should be collected prior to July 2012.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Take the appropriate steps to locate and obtain the Veteran's STRs of his military service in the Army National Guard from February 1986 to July 1987.  If obtained, those records must be associated with the claims files. 

In particular the AOJ should contact the Veteran's duty last station the Co D 3d 3n (M) 141st Inf. Mercedes, Texas 78570-2308 as listed in his DD-214 upon separation from service in July 1987. 

If the STRs of the Veteran's military service cannot be obtained, take the appropriate steps to inform the Veteran that the records either no longer exist or that such records cannot be located and further attempts to locate and obtain them would be futile.  All attempts to obtain these STRs should be documented.  If these documents cannot be located, appropriate measures should be taken to include a memorandum of unavailability explaining what actions have been taken to recover and associate these documents with the claims file following the procedures outlined in 38 C.F.R. § 3.159(e).

4.  After the above development is completed schedule the Veteran for a VA examination with a VA examiner who has NOT PREVIOUSLY EXAMINED THE VETERAN.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(A).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any neck disabilities.  

(i)  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any neck disabilities identified was incurred or aggravated by his active duty, if not, why?  OR 

(ii).  Whether it is at least as likely as not caused by or aggravated by his service connected low back disability, and if not, why?

(iii)  In providing an opinion the examiner should take into account that the Veteran initial injury in service was a (1) fall down a flight of stairs.  (2) That the Veteran had stated that he has suffered continuously from his neck disability since his separation from service, (3) it was the Veteran who brought to the attention to the VA that he was involved in multiple intervening motor vehicle accident.

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



